DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 31 MAY 2022 amendment to claims 1 and 12 obviate the objections noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 31 MAY 2022 amendment to claims 7, 8, and 10-12 overcome the 35 U.S.C. 112(b) rejections noted in the previous Office action.
Remarks
The 31 MAY 2022 amendments to claims 1, 7, 8, and 10-12 have been noted and entered.
The 31 MAY 2022 cancellation of claims 6 and 13-20 has been noted and entered.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-5 and 7-12 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach claim 1’s “… the rounding top surface includes a curved portion facing the central line of the second target structure in the cross-sectional view, and the topmost point of the first boron nitride spacer is deposited at a top of the curved portion of the rounding top surface.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815